Case 2:20-cv-00078-JRG Document 79-12 Filed 12/16/20 Page 1 of 3 PageID #: 2716




                         Exhibit J
       Case 2:20-cv-00078-JRG Document 79-12 Filed 12/16/20 Page 2 of 3 PageID #: 2717
2020 FOREIGN LIMITED LIABILITY COMPANY ANNUAL REPORT                    FILED
DOCUMENT# M07000007258                                              May 01, 2020
Entity Name: SHALBAF LLC                                         Secretary  of State
                                                                   8265371079CC
Current Principal Place of Business:
10505 NW 27TH STREET
 UNIT 1
MIAMI, FL 33172


Current Mailing Address:
70 WEST 36TH STREET
UNIT 4B
NEW YORK, NY 10018 US

FEI Number: XX-XXXXXXX                                                                                                      Certificate of Status Desired: No
Name and Address of Current Registered Agent:
SHALBAF LLC DBA PARKTEL USA
10505 NW 27TH STREET
 UNIT # 1
MIAMI, FL 33172 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE: CHRISTINA VINCIGUERRA                                                                                                                                          05/01/2020
                         Electronic Signature of Registered Agent                                                                                                                Date

Authorized Person(s) Detail :
Title                  MGR, MEMBER, CEO                                                               Title                  MEMBER
Name                   SHALBAF, DAVID                                                                 Name                   SHALBAF, ALEX
Address                10505 NW 27TH STREET                                                           Address                10505 NW 27TH STREET
                       UNIT 1                                                                                                 UNIT 1
City-State-Zip:        MIAMI FL 33172                                                                 City-State-Zip:        MIAMI FL 33172

Title                  SENIOR ACCOUNTANT
Name                   VINCIGUERRA, CHRISTINA
Address                70 WEST 36TH STREET
                       UNIT 4B
City-State-Zip:        NEW YORK NY 10018




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am a managing member or manager of the limited liability company or the receiver or trustee empowered to execute this report as required by Chapter 605, Florida Statutes; and
that my name appears above, or on an attachment with all other like empowered.

SIGNATURE: CHRISTINA VINCIGUERRA                                                                                       SENIOR              05/01/2020
                                                                                                                       ACCOUNTANT/CONSULTA
                                                                                                                       NT
                        Electronic Signature of Signing Authorized Person(s) Detail                                                                                             Date
Case 2:20-cv-00078-JRG Document 79-12 Filed 12/16/20 Page 3 of 3 PageID #: 2718
